Exhibit 10.23

THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO S.C.CODE ANN. § 15-48-10 ET
SEQ., CODE OF LAWS OF SOUTH CAROLINA, 1976 (AS AMENDED).


IF THE SOUTH CAROLINA UNIFORM ARBITRATION ACT IS DEEMED NOT TO APPLY, THIS
AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE FEDERAL ARBITRATION ACT,
TITLE 9, SECTION 1 ET SEQ., UNITED STATES CODE (AS AMENDED).




EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of May
1, 2014 by and between Synalloy Corporation, a Delaware corporation (the
“Corporation”), and Craig C. Bram, a resident of Richmond, Virginia (the
“Employee”).
RECITALS
WHEREAS, the Corporation and the Employee executed and delivered an Employment
Agreement dated June 1, 2013 (the “Prior Agreement”); and
WHEREAS, the Corporation and the Employee desire to terminate the Prior
Agreement and to effectuate this Agreement as of May 1, 2014 according to the
terms herein.
AGREEMENTS
NOW, THEREFORE, in consideration of the above premises and the terms and
provisions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, and intending to
be legally bound hereby, the Corporation and the Employee hereby agree as
follows:     
1.Employment. The Corporation and the Employee hereby terminate the Prior
Agreement effective May 1, 2014. The parties agree this Agreement then and
thereafter shall be the sole employment agreement between the Corporation and
the Employee pursuant to the terms and provisions set forth herein. The
Corporation agrees to employ the Employee and the Employee agrees to serve as
Chief Executive Officer and President of the Corporation, and in such other
capacities as the Board of Directors of the Corporation (the “Board”) may
designate from time to time, for a period of two years beginning May 1, 2014,
the effective date of this Agreement (this original term together with any
extensions thereof shall be referred to collectively as the “Term”); provided,
however, that, commencing on May 1, 2016 and on each two year anniversary of
this Agreement thereafter, the Term shall automatically be extended for two
additional years unless, not later than ninety (90) days prior to the conclusion
of the then current Term, the Corporation or Employee shall have given written
notice that it does not wish to extend this Agreement; provided, further, that
in no event shall any termination of this Agreement result in any forfeiture of
rights that accrued prior to the date of such termination. During the Term, the
Employee shall devote his full time, attention, skill and efforts to the
performance of his duties for the Corporation. Notwithstanding the foregoing,
nothing herein

1

--------------------------------------------------------------------------------



shall be construed to prevent Employee from serving on the Board of Directors of
any other company without violating Paragraph 10 below or continuing employment
with Horizon Capital Management, Inc.
2.Compensation. Subject to the Board’s annual review and adjustment as set forth
herein, the Corporation shall pay the Employee during the Term hereunder a base
salary of Three Hundred Twenty-Five Thousand and No Dollars ($325,000.00) per
year (the “Base Salary”) together with the Cash Incentive payable as provided in
Paragraph 3 below, and except as otherwise provided in this Agreement. The Base
Salary shall be payable monthly or on a less frequent basis by mutual agreement.
The Compensation & Long-Term Incentive Committee of the Board (the “Committee”),
as soon as practicable after the end of each calendar year during the Term,
beginning with the calendar year that ends on December 31, 2014, shall review
the Employee’s Base Salary. Based on such reviews, the Committee may increase,
but shall not decrease, the Base Salary on an annual basis.
3.Cash Incentive. In addition to the Base Salary provided for in Paragraph 2
above, for each fiscal year during which Employee serves as Chief Executive
Officer of the Corporation and provided Employee is in the employ of the
Corporation on the last day of such fiscal year (except as provided in
Paragraphs 8 and 9 hereof), the Employee shall be entitled to a cash incentive
(the “Cash Incentive”) as provided for in the incentive plan (the “Incentive
Plan”) established before the beginning of each of the Corporation’s fiscal
years by the Committee. In the Committee’s discretion as detailed in the
applicable Incentive Plan, the Cash Incentive shall be equal to a percentage of
adjusted earnings before interest, taxes, depreciation and amortization
(“EBITDA”) or a percentage of the Employee’s Base Salary, each calculated using
pre-determined EBITDA target ranges and other qualitative measures established
in the applicable Incentive Plan. EBITDA is a non-GAAP measure and excludes
discontinued operations, cash incentives payable to all managers participating
in the Incentive Plan, interest expense, change in fair value of interest rate
swap, income taxes, depreciation, amortization, inventory gain/(loss) due to
changes in nickel prices, lower of cost or market inventory adjustment,
acquisition costs, shelf registration costs, earn-out adjustments, bargain
purchase gains, gain on excess death benefit and retention costs from net
income. The Committee shall have sole discretion to determine which other items
of income and expense are included in and/or excluded from EBITDA and what
qualitative measures, if any, factor into computation of the Cash Incentive, and
its determination shall be final, binding and conclusive upon the parties
hereto. The Corporation may at any time or times change or discontinue any or
all of its present or future operations, or may close, sell or move any one or
more of its plants, facilities or divisions, or may undertake any new or other
operations, or may take any and all other steps which the Board, in its
exclusive judgment, shall deem advisable or desirable for the Corporation, and
if any such action taken by the Corporation or its Board adversely affects
EBITDA as hereinabove defined, the Employee shall have no claim or recourse by
reason of any such action. Cash Incentive payments will be made within two and
one-half months of the fiscal year-end.

2

--------------------------------------------------------------------------------



The provisions of this Paragraph 3 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year’s Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the Term. The right of
the Employee to Cash Incentive payments shall be governed solely by the
Incentive Plan, if any, approved by the Board in its absolute discretion for the
relevant year.
4. Stock Options / Restricted Stock Awards. In addition to the Base Salary
provided for in Paragraph 2 above, for each fiscal year during which Employee
serves as Chief Executive Officer of the Corporation and provided Employee is in
the employ of the Corporation on the last day of such fiscal year (except as
provided in Paragraphs 8 and 9 hereof), the Employee shall be eligible for
grants of stock options (“Stock Options”) under the 2011 Long-Term Incentive
Stock Option Plan or any future stock option plan(s) adopted by the Corporation
(collectively, the “Stock Option Plan”) and/or eligible for awards of restricted
stock (“Restricted Stock Awards”) under the 2005 Stock Awards Plan or any future
restricted stock awards plan(s) adopted by the Corporation (collectively, the
“Restricted Stock Plan”), as provided for in the then current Incentive Plan.
The number of Stock Options and/or Restricted Stock Awards granted, if any,
shall be based upon a percentage of Base Salary and EBITDA ranges established in
the applicable Incentive Plan. The Employee’s rights with respect to Stock
Options and Restricted Stock Awards shall be as set forth in the Stock Option
Plan and the Restricted Stock Plan, as applicable.
The provisions of this Paragraph 4 shall apply only to the Incentive Plan in
effect for the applicable year during the Term. Each year’s Incentive Plan is
developed by the Committee and approved by the Board, in its sole discretion, on
an annual basis. Nothing set forth herein shall be construed to guarantee that
an Incentive Plan will be effective for any year during the Term. The right of
the Employee to grants of Stock Options and/or Restricted Stock Awards shall be
governed solely by the Incentive Plan, if any, approved by the Board in its
absolute discretion for the relevant year.
5.Other Benefits. Employee shall be eligible to participate in all employee
benefits plans in accordance with the terms of such plans.
6. Death or Disability. If because of death or illness, physical or mental
disability, or other incapacity, certified by a physician acceptable to the
Corporation, Employee shall fail to render the services provided for by this
Agreement, or if Employee contracts an illness or injury, certified by a
physician acceptable to the Corporation, which will permanently prevent the
performance by him of the services provided for by this Agreement, then the Base
Salary provided for in Paragraph 2 hereof shall continue until the next
anniversary date of this Agreement but in no event less than three (3) months,
with the Cash Incentive for that fiscal year to be prorated to the date
Employee’s death or the date Employee’s disability commenced, as applicable.
7.Termination for Cause; Resignation. Nothing in this Agreement shall be
construed to prevent the Corporation from terminating Employee’s employment
hereunder at any time for cause. Fraud, dishonesty, gross negligence, willful

3

--------------------------------------------------------------------------------



misconduct, misappropriation, embezzlement, material violation of any code of
conduct adopted by the Board, excessive absences from work, entry of any order
by the Securities and Exchange Commission pursuant to Section 21C of the
Securities Exchange Act of 1934 (the “Exchange Act”) or Section 8A of the
Securities Act of 1933 prohibiting Employee from serving as an officer or
director of an issuer that has a class of securities registered pursuant to
Section 12 of the Securities Exchange Act of 1934 or that is required to file
reports pursuant to Section 15(d) of that Act, or the like, or any act or
omission reasonably deemed by the Board to have been disloyal to the Corporation
shall constitute cause for termination. Termination for cause by the Corporation
pursuant to this Paragraph 7 shall not constitute a breach of this Agreement by
the Corporation, and shall release the Corporation from all of its obligations
pursuant to this Agreement (including without limitation any obligation to pay
any Cash Incentive as described in Paragraph 3) other than the obligation to pay
any accrued but unpaid portion of Employee’s Base Salary. Additionally, Employee
may resign his employment with the Corporation at any time prior to the
conclusion of the then current Term, provided that such resignation would
constitute a release of the Corporation of all of its obligations pursuant to
this Agreement (including without limitation any obligation to pay any Cash
Incentive as described in Paragraph 3) other than the obligation to pay any
accrued but unpaid portion of Employee’s Base Salary.
8.Termination Without Cause; Failure to Renew Agreement. The Corporation shall
have the right to terminate the Employee at any time without cause or, in its
sole discretion, not to renew this Agreement for any reason at the end of a then
current Term. Upon the occurrence of either circumstance, Employee shall
receive, in addition to the Corporation’s accrued obligations with respect to
Employee’s Base Salary and pro-rata portion of the current year’s Cash
Incentive, the following as severance, provided that Employee agrees to, signs,
and does not revoke a separation agreement presented by the Corporation that
includes standard terms such as a release of all claims against the Corporation
and reaffirms the agreements set forth in the Confidentiality, Non-Competition
and Non-Solicitation Agreement between the Corporation and Employee dated June
1, 2013: (i) 1.5 times Employee’s current Base Salary, which at the
Corporation’s option may be paid in the form of a lump-sum payment within ninety
(90) days of termination or over the course of eighteen (18) months in
accordance with the Corporation’s normal payroll schedule (ii) either the
average of the two most recent Cash Incentive payments received by the Employee
or, if Employee has received only one Cash Incentive payment, the amount of that
previous Cash Incentive payment, which payment shall be paid to Employee in the
form of a lump-sum payment within ninety (90) days of termination, (iii)
reimbursement to Employee for the costs of the premiums (COBRA health insurance
premiums for the first eighteen (18) months following the date of termination
and the amount equal to such COBRA premiums for the following six (6) month
period) paid by the Employee to participate, on terms and coverage no less
favorable to the Employee than the terms and coverage offered to current senior
executives of the Corporation, in health, life, hospitalization and disability
insurance plans, and (iv) immediate vesting in one hundred percent (100%) of any
previously granted Restricted Stock Awards and Stock

4

--------------------------------------------------------------------------------



Options (and such Restricted Stock Awards and Stock Options shall be exercisable
for a period of the earlier of (a) one (1) year after termination or (b) the
expiration date of such Restricted Stock or Stock Options pursuant to their
terms).
9.Change in Control. For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if: (i) any person (as defined in Section 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than fifty percent (50%) of the combined voting
power of the Corporation’s then outstanding securities, or (ii) there is a
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Corporation
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries).
If in connection with, or within one (1) year after, a Change in Control,
(i) the Corporation shall terminate the Employee’s employment other than for
cause (and other than due to his death or disability) or (ii) the Employee is
not retained in substantially the same or better role and at substantially the
same or better compensation level as prior to the Change in Control, the
Employee shall receive, in addition to the Corporation’s accrued obligations
with respect to Employee’s Base Salary and pro-rata portion of the current
year’s Cash Incentive, the following as severance, provided that Employee agrees
to, signs, and does not revoke a separation agreement presented by the
Corporation that includes standard terms such as a release of all claims against
the Corporation and reaffirms the agreements set forth in the Confidentiality,
Non-Competition and Non-Solicitation Agreement between the Corporation and
Employee dated June 1, 2013: (a) for a period of two (2) years following the
date of termination, continuation of Employee’s then-current Base Salary, which
at the Corporation’s option may be paid in the form of a lump-sum payment within
ninety (90) days of termination or over the course of two (2) years in
accordance with the Corporation’s normal payroll schedule, and (b) either two
times the average of the two most recent Cash Incentive payments received by the
Employee or, if Employee has received only one Cash Incentive payment, two times
the amount of that previous Cash Incentive payment, which payment shall be paid
to Employee in the form of a lump-sum payment within ninety (90) days of
termination, (c) reimbursement to Employee for the costs of the premiums (COBRA
health insurance premiums for the first eighteen (18) months following the date
of termination and the amount equal to such COBRA premiums for the following six
(6) month period) paid by the Employee to participate, on terms and coverage no
less favorable to the Employee than the terms and coverage offered to current
senior executives of the Corporation, in health, life, hospitalization and
disability insurance plans, and (d) immediate vesting in one hundred percent
(100%) of any previously granted Restricted

5

--------------------------------------------------------------------------------



Stock and Stock Options (and such Restricted Stock Awards and Stock Options
shall be exercisable for a period of the earlier of (i) one (1) year after
termination due to Change in Control or (ii) the expiration date of such
Restricted Stock or Stock Options pursuant to their terms).
10. Covenant Not to Compete. Employee agrees during the term of employment and
for a period of one (1) year after his employment terminates for any reason, the
Employee will not, directly or indirectly (such as through a separate entity)
without the prior written approval of the Board, become an officer, employee,
consultant, agent, partner, director, shareholder or owner of beneficial
interests in or of any following business enterprises:
(i)    a business enterprise which competes with the Corporation and its
subsidiaries/affiliates for customers, orders, supply sources, or contracts (a)
in the continental United States, and (b) in those businesses in which the
Corporation and its affiliates were engaged on the date his employment
terminated, unless, Employee’s activities for such business enterprise are
limited in such a way that Employee is not engaged, directly or indirectly, in
competition with the Corporation or its affiliates for customers, orders, supply
sources or contracts, or
(ii)    a Target Company.
As used herein, “Target Company” means any business enterprise wherever located
and of whatever type (including without limitation a business not currently
competitive with the Corporation or its subsidiaries) which during the six
months immediately preceding the termination or other cessation of the
Employee’s employment with the Corporation either was (i) in discussions with
the Corporation or its subsidiaries regarding a merger with the Corporation or
any of its subsidiaries, or (ii) in discussions with the Corporation or its
subsidiaries regarding their purchase of some or all of the Target Company’s
equity interests (including stock or limited liability company interests) or a
material part of its assets or, alternatively, regarding their sale to the
Target Company of some or all of the Corporation’s or its subsidiaries’ equity
interests (including stock or limited liability company interests) or a material
part of their respective assets; or (iii) identified by management employees of
the Corporation or its subsidiaries as a potential business with which the
Corporation or its subsidiaries will investigate for the purpose of potentially
engaging in one or more of the activities described in subsections (i) and (ii)
of this definition.
The provisions of this Paragraph 10 shall survive any termination of this
Agreement and shall be binding on the Employee notwithstanding any termination
of cessation of his employment with the Corporation (including any termination
pursuant to Paragraphs 7, 8 and 9 above). For the avoidance of doubt, if there
are any perceived inconsistencies between this Paragraph 10 and the
Confidentiality, Non-Competition and Non-Solicitation Agreement between the
Corporation and Employee dated June 1, 2013, the agreements set forth in the
latter shall prevail.
Further, passive ownership (not to exceed 5% of the total outstanding stock) of
any publicly traded company will not in itself violate the provisions of this
Paragraph 10. Employee acknowledges that the Corporation and its
subsidiaries/affiliates are

6

--------------------------------------------------------------------------------



leaders in the chemical and metals businesses in which it manufactures, they
have substantial customer relationships throughout the continental United
States, and therefore the geographic scope of Employee’s non-competition
obligation is fair and reasonable.
Employee further agrees that at no time during his employment or thereafter will
he divulge, communicate or use to the detriment of the Corporation or its
subsidiaries any of the Corporation’s or its subsidiaries’ confidential
information, data, trade secrets, sale methods, customer lists, supply sources,
or other proprietary information.
11. Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision
hereof.
12. Arbitration. Any controversy or claim arising out of, or relating to this
Agreement, or the breach thereof, shall be resolved exclusively by arbitration
in the City of Spartanburg, State of South Carolina, in accordance with the
rules then obtaining of the American Arbitration Association, and judgment upon
the award rendered may be entered in any Court having jurisdiction thereof.
13. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing, and if sent by registered or certified mail
or overnight mail by a recognized national carrier, to his residence in the case
of Employee, or to its Executive Offices in the case of the Corporation.
14. Benefit. This Agreement, in accordance with its terms and conditions, shall
inure to the benefit of and be binding upon the Corporation, its successors and
assigns, including but not limited to any corporation which may acquire all or
substantially all of the Corporation’s assets and business, or with or into
which the Corporation may be consolidated or merged, and Employee, his heirs,
executors, administrators, and legal representatives, provided that the
obligations of the Employee hereunder may not be delegated. Employee agrees,
however, that any such sale or merger shall not be deemed a termination
hereunder provided that the Employee’s operational duties are not substantially
reduced as a result thereof.
15. Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of South Carolina.
16. Entire Agreement. This instrument contains the entire agreement of the
parties hereto. It may not be changed orally, but only by an agreement in
writing.
[Signatures Appear on the Next Page]

7

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year below written.
WITNESSES
SYNALLOY CORPORATION
 
 
 
                                            
As to Synalloy Corporation
By


Its:
                                                             
Murray H. Wright
Chairman of the Board of Directors
 
 
 
 
 
EMPLOYEE
 
 
 
______________________
As to Employee
 
                                                             
Craig C. Bram






8